Order entered July 26, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00317-CV

                                DELORIS PHILLIPS, Appellant

                                                V.

                PORSHALA PHILLIPS AND WILLIAM BRENT, Appellees

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-00541

                                            ORDER
       Before the Court are appellant’s (1) July 11, 2018 emergency expedited motion to

correct/amend reporter’s record; (2) July 19, 2018 request for documents to be included in

clerk’s record; (3) July 19, 2018 request for supplementation of clerk’s record; and (4) July 23,

2018 “request for preservation of any/all records/files/documents, etc.” We DENY the July 11th

motion and July 19th requests. We DENY as moot the July 23rd request for preservation because

all records and documents filed in this appeal will be retained in accordance with applicable

statutes and the Court’s record retention policy.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE